Citation Nr: 0833352	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the RO 
which, in part, denied service connection for bilateral 
defective hearing.  A videoconference hearing before the 
undersigned member of the Board was held in August 2008.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2007, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was examined by a VA 
audiologist during the pendency of this appeal.  The veteran 
also testified before a Decision Review Officer at the RO in 
January 2008, and at via videoconference before the 
undersigned acting member of the Board in August 2008.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  

Such evidence must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  Id.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  

A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable medical 
and lay evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Discussion & Analysis

The veteran contends that his current hearing loss was caused 
by exposure to acoustic trauma from working as an automotive 
mechanic in service.  However, he has presented no competent 
evidence to support his assertions.  The veteran, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

The service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
hearing problems in service.  Audiological findings (as 
converted to ISO units currently in effect) at the time of 
his service enlistment examination in June 1965 were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
30
LEFT
10
0
5
15
10

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

On a Report of Medical History for separation from service in 
December 1968, the veteran specifically denied any hearing 
problems, and no disease or defects of the ears were noted on 
physical examination.  Audiological findings at separation 
were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
0
0
0
x
30
LEFT
0
0
0
x
10

On VA examination in September 2007, audiological findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000.
RIGHT
10
15
55
75
70
LEFT
25
20
50
75
75

The diagnoses included normal to profound sensorineural 
hearing loss in the right ear and normal to severe 
sensorineural hearing loss in the left ear.  The examiner 
indicated that the claims file was reviewed and included a 
description of the veteran's complaints and medical history.  
The audiologist concluded that the veteran's current hearing 
loss was consistent with a history of noise exposure, but 
opined that it was not the result of noise exposure in 
service.  The audiologist explained that exposure to either 
impulse sounds or continuous exposure can cause a temporary 
threshold shift which disappears in 16 to 48 hours after 
exposure.  She noted that impulse sounds may also damage the 
structure of the inner ear resulting in an immediate hearing 
loss, and that continuous exposure to loud noise can damage 
the structure of the hair cells resulting in hearing loss.  
If the hearing does not recover completely from a temporary 
threshold shift, a permanent loss exits. Since the damage is 
done when exposed to noise, an audiogram subsequent to the 
noise exposure would verify whether hearing had recovered 
without permanent loss.  In this case, the veteran's hearing 
level at entrance was consistent with the thresholds at the 
time of his separation examination.  Therefore, the 
audiologist concluded that the veteran's current hearing loss 
was not related to noise exposure in service.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a detailed discussion of all relevant facts.  The 
audiologist offered a rational and plausible explanation for 
concluding that the veteran's current hearing loss was not 
related to service.  Moreover the veteran has presented no 
competent evidence to dispute that opinion.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Concerning the representative's argument that service 
connection should be established for the veteran's current 
hearing loss under the holding in Hensley v. Brown, 5 Vet. 
App. 155, 162 (1993), the Board points out that, contrary to 
the representatives assertions, there was no measurable 
decrease in the veteran's hearing acuity at any threshold 
during service.  In fact, the audiometric findings at 
separation were the same or significantly better at all 
thresholds, than those recorded at the time of his enlistment 
examination.  Therefore, the Board finds that consideration 
of the holding in Hensley is not applicable to the facts of 
this case.  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss and service, and no objective evidence of any 
manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral defective hearing.  


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


